 


110 HR 300 IH: To limit the jurisdiction of the Federal courts, and for other purposes.
U.S. House of Representatives
2007-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 300 
IN THE HOUSE OF REPRESENTATIVES 
 
January 5, 2007 
Mr. Paul (for himself, Mr. Poe, and Mr. Jones of North Carolina) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To limit the jurisdiction of the Federal courts, and for other purposes. 
 
 
1.Short titleThis Act may be cited as We the People Act. 
2.FindingsThe Congress finds the following: 
(1)Article III, section 1 of the Constitution of the United States vests the judicial power of the United States in one Supreme Court, and in such inferior Courts as Congress may from time to time ordain and establish. 
(2)Article I, section 8 and article 3, section 1 of the Constitution of the United States give Congress the power to establish and limit the jurisdiction of the lower Federal courts. 
(3)Article III, section 2 of the Constitution of the United States gives Congress the power to make such exceptions, and under such regulations as Congress finds necessary to Supreme Court jurisdiction. 
(4)Congress has the authority to make exceptions to Supreme Court jurisdiction in the form of general rules and based upon policy and constitutional reasons other than the outcomes of a particular line of cases. (See Federalist No. 81; United States v. Klein, 80 U.S. (13 Wall.) 128 (1872)). 
(5)Congress has constitutional authority to set broad limits on the jurisdiction of both the Supreme Court and the lower Federal courts in order to correct abuses of judicial power and continuing violations of the Constitution of the United States by Federal courts. 
(6)Article IV, section 4 of the Constitution of the United States guarantees each State a republican form of government. 
(7)Supreme Court and lower Federal court decisions striking down local laws on subjects such as religious liberty, sexual orientation, family relations, education, and abortion have wrested from State and local governments issues reserved to the States and the People by the Tenth Amendment to the Constitution of the United States. 
(8)The Supreme Court and lower Federal courts threaten the republican government of the individual States by replacing elected government with rule by unelected judges. 
(9)Even supporters of liberalized abortion laws have admitted that the Supreme Court’s decisions overturning the abortion laws of all 50 States are constitutionally flawed (e.g. Ely, “The Wages of Crying Wolf: A Comment on Roe v. Wade” 82 Yale L.J. 920 (1973)). 
(10)Several members of the Supreme Court have admitted that the Court’s Establishment Clause jurisdiction is indefensible (e.g. Zelamn v. Simmons-Harris, 536 U.S. 639, 688 (2002) (Souter, J., dissenting); Rosenberger v. Rector and Visitors of the Univ. of Va., 515 U.S. 819, 861 (1995) (Thomas, J., concurring); Lamb’s Chapel v. Center Moriches Union Free Sch. Dist., 508 U.S. 384, 399, (1993) (Scalia, J., concurring); and Committee for Public Ed. And Religious Liberty v. Regan, 444 U.S. 646, 671 (1980) (Stevens, J., dissenting). 
(11)Congress has the responsibility to protect the republican governments of the States and has the power to limit the jurisdiction of the Supreme Court and the lower Federal courts over matters that are reserved to the States and to the People by the Tenth Amendment to the Constitution of the United States. 
3.Limitation on jurisdictionThe Supreme Court of the United States and each Federal court— 
(1)shall not adjudicate— 
(A)any claim involving the laws, regulations, or policies of any State or unit of local government relating to the free exercise or establishment of religion; 
(B)any claim based upon the right of privacy, including any such claim related to any issue of sexual practices, orientation, or reproduction; or 
(C)any claim based upon equal protection of the laws to the extent such claim is based upon the right to marry without regard to sex or sexual orientation; and 
(2)shall not rely on any judicial decision involving any issue referred to in paragraph (1). 
4.Regulation of appellate jurisdictionThe Supreme Court of the United States and all other Federal courts— 
(1)are not prevented from determining the constitutionality of any Federal statute or administrative rule or procedure in considering any case arising under the Constitution of the United States; and 
(2)shall not issue any order, final judgment, or other ruling that appropriates or expends money, imposes taxes, or otherwise interferes with the legislative functions or administrative discretion of the several States and their subdivisions. 
5.Jurisdictional challengesAny party or intervener in any matter before any Federal court, including the Supreme Court, may challenge the jurisdiction of the court under section 3 or 4 during any proceeding or appeal relating to that matter. 
6.Material breaches of good behavior and remedyA violation by a justice or a judge of any of the provisions of section 3 or 4 shall be an impeachable offense, and a material breach of good behavior subject to removal by the President of the United States according to rules and procedures established by the Congress. 
7.Cases decided under issues removed from Federal jurisdiction no longer binding precedentAny decision of a Federal court, to the extent that the decision relates to an issue removed from Federal jurisdiction under section 3, is not binding precedent on any State court. 
 
